Citation Nr: 0111851	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-09 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for intervertebral 
disc syndrome of the cervical spine with severe degenerative 
changes, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had certified active service from March 1951 to 
April 1974 with additional periods of active duty for 
training and/or inactive duty for training.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1999 rating decision of the New Orleans, Louisiana 
Regional Office (RO) which continued a 20 percent disability 
evaluation for the veteran's service-connected intervertebral 
disc syndrome of the cervical spine with severe degenerative 
changes.  The veteran has been represented throughout this 
appeal by the Veterans of Foreign Wars of the United States.  

In a May 2000 statement on appeal, the veteran advanced 
contentions on appeal which the Board has construed as a 
claim for a total rating for compensation purposes based on 
individual unemployability.  As this issue has neither been 
developed nor certified for review on appeal, it is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's cervical spine disorder has been reasonably 
shown to be productive of severe intervertebral disc 
syndrome, but no more.  


CONCLUSION OF LAW

The schedular criteria for a 40 percent evaluation for 
intervertebral disc syndrome of the cervical spine with 
severe degenerative changes have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.3, 4.7, 4.40, 4.45, 4.59 and Diagnostic Codes 5003, 
5286, 5287, 5289, 5290, 5293 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  The Board notes 
that by virtue of the Statement of the Case issued during the 
pendency of this appeal, the veteran and his accredited 
representative were given notice of information, medical 
evidence, or lay evidence necessary to support his claim.  
Additionally, the veteran was afforded a VA spine examination 
in September 1999.  Further, in his July 1999 claim, the 
veteran reported that he was receiving VA treatment at the 
Shreveport, Louisiana VA Medical Center.  Such records were 
obtained by the RO.  Also, as the Board is granting an 
increased disability evaluation for the veteran's service-
connected cervical spine disorder, a remand, at this time, 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991)(strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
the particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994)(remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board concludes that remanding this claim 
for additional development under the new statute is not 
necessary, and reviewing the claim without remanding it is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

I.  Historical Review

The veteran's service medical records do not specifically 
refer to complaints of or treatment for a cervical spine 
disorder.  The service medical records do indicate that the 
veteran received treatment for back pain.  The February 1974 
separation examination report included a notation that the 
veteran had scoliosis and degenerative disc disease of the 
lumbar spine.  

The veteran underwent a VA orthopedic examination in June 
1974 within one year of his separation from service.  The 
diagnoses, at that time, included degenerative disc disease 
of the lumbar spine with left sciatic pressure symptoms, 
degenerative C4-C5 and C6-C7 disc disease by X-ray and 
sclerosis of the right sacroiliac joint by X-ray.  

In July 1974, service connection was granted for degenerative 
disc disease of the cervical and lumbar spine with sciatic 
pressure symptoms and sclerosis of the right sacroiliac 
joint.  A 10 percent disability evaluation was assigned 
effective May 1, 1974.  

The veteran underwent a VA spine examination in July 1998.  
It was noted that he reported some discomfort with his neck.  
The examiner reported that there was subjective pain on 
manipulation of the neck.  There was no crepitation.  As to 
range of motion of the cervical spine, flexion was 32 
degrees, extension was 20 degrees, right lateral flexion was 
26 degrees, left lateral flexion was 21 degrees, right 
rotation was 18 degrees and left rotation was 23 degrees.  
The diagnoses included cervical spondylosis with foraminal 
stenosis and lumbar spondylosis and disc disease.  

A September 1998 rating decision recharacterized the 
veteran's service-connected cervical spine disorder as 
intervertebral changes of the cervical spine with severe 
degenerative changes and assigned a 20 percent disability 
evaluation effective May 6, 1998.  The 20 percent disability 
evaluation has remained in effect.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293 (2000).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (2000).  Moderate limitation of motion of the 
cervical spine warrants a 20 percent evaluation.  A 30 
percent evaluation requires severe limitation of motion.  38 
C.F.R. Part 4, Diagnostic Code 5290 (2000).  Ankylosis of the 
cervical spine at a favorable angle warrants a 30 percent 
evaluation.  A 40 percent evaluation requires fixation at an 
unfavorable angle.  38 C.F.R. Part 4, Diagnostic Code 5287 
(2000).  Complete bony fixation of the spine (ankylosis) at a 
favorable angle warrants a 60 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5286 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

VA treatment records dated from December 1998 to August 1999 
indicated that the veteran was treated for several disorders.   
A March 1999 treatment entry noted that the veteran 
complained of right hand numbness for four to five years.  
The veteran reported that the numbness had worsened over the 
previous three to four months.  A May 1999 report of a 
magnetic resonance imaging study of the cervical spine 
indicated an impression of considerable osteophyte formation 
at the C3-C4 level with posterior bony changes causing a 
spinal stenosis at level C3 and C4 with flattening of the 
spinal cord.  There was also increased signal within the 
spinal cord at that level suggesting a contusion or myolitis.  
Bony changes were noted at the C2 and C3 level that impinged 
upon the anterior aspect of the spinal cord.  The report 
further indicated that there was ankylosing of the C4 and C5 
vertebral bodies with bony changes noted in adjoining 
vertebral plates of disc spaces between those vertebral 
bodies that also caused impingement upon the anterior left 
aspect of the spinal cord.  Further hypertrophic degenerative 
changes involving the inferior vertebral plate of C6 and the 
superior vertebral plate of C7 with the C6 posterior 
vertebral plate encroaching upon, but not flattening the cord 
at that level, were noted.  

A July 1999 VA treatment entry noted that the veteran 
complained of right hand numbness for two years which was 
getting worse.  It was noted that there was decreased light 
touch and pinprick over the right C7 dermatone and over all 
of the right hand.  The examiner also reported that there was 
diffuse muscle atrophy of the right hand with fasciculations.  

The veteran underwent a VA spine examination in September 
1999.  He reported that he had numbness and tingling that 
extended from the neck down through his shoulder to the right 
upper extremity and into his hand.  The veteran indicated 
that there was numbness and tingling most predominantly in 
the first, second and third fingers and throughout the thenar 
eminence.  He also described increasing problems with range 
of motion of the cervical spine.  The veteran reported that 
he was taking Piroxicam which seemed to cover his pain 
adequately.  He indicated that he still had flare-ups 
occasionally and that the flare-ups were almost always in his 
right hand and had to do with radicular-type symptoms.  It 
was noted that the left arm was not affected.  Precipitating 
factors were reported to be lifting heavy weights or even 
moderate weights of up to 20 pounds.  The veteran indicated 
that cold and early morning rising was the time of the most 
pain.  He also noted that he had real trouble with activities 
of daily living such as dressing and shaving and that he was 
constantly dropping items.  

The examiner reported that the veteran's neck was supple with 
full range of motion.  It was observed that there was a 
slight kyphosis noted in the upper thoracic and cervical 
spine.  The examiner indicated that the veteran's neck was in 
a continuous state of flexion at about 20 degrees.  The 
examiner stated that full flexion of the neck was measured at 
55 degrees, with extension at 38 degrees, right lateral 
flexion at 19 degrees and left lateral flexion at 19 degrees.  
The examiner reported that the veteran had no reproducible 
signs of pain in the paraspinous muscles of the cervical 
region or along the cervical spine.  Bilateral hand grips 
were 2/5 on the right and 5/5 on the left.  The examiner 
indicated that all reflexes were +2 and within normal limits 
to include the biceps, triceps, and brachioradialis.  The 
diagnoses included herniated disc/ankylosing spondylosis of 
the cervical spine with possible bone spurs, right upper 
extremity radiculopathy secondary to cervical disc 
herniation/pinching nerve, spinal stenosis at C3-C4 and right 
carpal tunnel syndrome.  The examiner commented that it was 
his opinion that the veteran's right hand numbness was likely 
related to his cervical spine disorder.  VA treatment records 
dated in November 1999 referred to continued treatment.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  38 C.F.R. Part 4, Diagnostic Code 5293 
(2000).  The most recent September 1999 VA spine examination 
report noted that the veteran complained of numbness and 
tingling that extended from his neck down through his 
shoulder and right upper extremity and into his hand.  The 
veteran also described increasing problems with range of 
motion of the cervical spine.  The examiner reported that the 
veteran had no reproducible signs of pain in the paraspinous 
muscles of the cervical region or along the cervical spine.  
The examiner also noted that all reflexes were +2 and within 
normal limits to include the biceps, triceps and 
brachioradialis.  The diagnoses included herniated 
disc/ankylosing spondylosis of the cervical region with 
possible bone spurs, right upper extremity radiculopathy 
secondary to cervical disc herniation/pinching nerve and 
spinal stenosis at C3-C4.  The Board notes that the examiner 
specifically commented that it was his opinion that the 
veteran's right hand numbness was likely related to his 
cervical spine disorder.  

Additionally, the Board observes that a July 1999 VA 
treatment entry noted that the veteran complained of right 
hand numbness for two years which was worsening.  The 
examiner, at that time, noted that there was decreased light 
touch and pin prick over the right C7 dermatone and over all 
of the right hand.  In consideration of the evidence of 
record, to include the cervical spine pathology and comments 
by the examiner indicated pursuant to the September 1999 
examination report noted above, the Board is of the view that 
the evidence is sufficiently in equipoise as to whether a 40 
percent evaluation, reflecting severe intervertebral disc 
syndrome, is more nearly indicative of the veteran's 
disability picture under the facts of this case.  The Board 
observes, however, that the medical evidence of record fails 
to indicate what could reasonably be considered to be 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief as 
required for a 60 percent disability evaluation pursuant to 
the appropriate schedular criteria noted above.  

The Board further observes that the September 1999 VA spine 
examination report indicated that the veteran's neck was in a 
continuous state of flexion at about 20 degrees.  The 
examiner stated that full flexion of the neck was measured at 
55 degrees, with extension at 38 degrees and right and left 
lateral flexion at 19 degrees.  The Board observes that the 
presently assigned 40 percent evaluation exceeds the 
evaluation (30 percent) the veteran would be entitled to 
pursuant to the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 5290 (2000).  Additionally, ankylosis of the cervical 
spine, indicative of an evaluation in excess of 40 percent, 
has not been shown.  38 C.F.R. Part 4, Diagnostic Codes 5286, 
5287 (2000).  Therefore, the Board concludes that a 40 
percent disability evaluation sufficiently provides for the 
veteran's present level of disability.  The Board also finds 
that such disability evaluation encompasses his objectively 
ascertainable functional impairment due to pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  The Board notes that functional 
impairment due to painful motion is one of the criteria for 
compensation from musculoskeletal disabilities and where 
arthritis is shown by clinical evidence, additional 
compensation under the Diagnostic Codes governing the 
evaluation of arthritis may be appropriate.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999); VA O.G.C. Prec. 9-98 (August 14, 
1998); VA O.G.C. Prec. 23-97 (July 1, 1997).  However, 
because the veteran's limitation of motion of motion of the 
cervical spine has already been considered in his current 
evaluation under Diagnostic Codes 5287, 5290 the requirements 
of 38 C.F.R. § 4.40, 4.45, 4.59, have been satisfied.  
Furthermore, the assignment of a separate evaluation under 
Diagnostic Codes 5003, governing arthritis, would result in 
the evaluation of the same disability/symptoms under various 
diagnoses, which is prohibited by 38 C.F.R. § 4.14 (2000).  
Consequently, the Board finds that additional compensation is 
not warranted for arthritis of the cervical spine or 
functional loss due to painful motion.  Accordingly, the 
Board concludes that a 40 percent evaluation is warranted for 
the veteran's service-connected intervertebral disc syndrome 
of the cervical spine with severe degenerative changes.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  



ORDER

A 40 percent evaluation for intervertebral disc syndrome of 
the cervical spine with severe degenerative changes is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

